Supreme Court
David Thompson ads 1 United States J
And the said David Thompson as to the said replication of the said United States to the plea of him the said David Thompson saith that by reason of any thing in the said replication alleged he ought not to be excluded from the said office of Constable of the said Town of Springwells, and denied and enjoined from using the same because he says that since the said fourth day of April one thousand eight hundred & thirty one he the said David Thompson has been an actual resident of the said Township of Springwells, except for a short space of time, to wit for the space of three days, at the expiration of which period he returned to the said Township of Springwells where he has continued uninterruptedly to reside and still does reside; and this he is ready to verify, wherefore he prays judgment as aforesaid and that the said office and privileges may be allowed to him.—■
Cole & Porter
Atties—